Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 8-11 & 11-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, a method comprising: wherein the stiffener structure comprises a first portion and a second portion disconnected from the first portion, the first portion extending along the first side of the interposer wafer in a first direction from a first edge of the interposer wafer to a second edge of the interposer wafer, the second portion extending along the first side of the interposer wafer in a second direction different from the first direction.
Claims 2-4, 21-22 & 32 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 8, the prior art of record fails to teach or suggest, a method comprising: forming first electrical connectors on a first side of an interposer wafer, the interposer wafer comprising die regions and scribe line regions, each of the scribe line regions being interposed between adjacent ones of the die regions; bonding an active side of an integrated circuit die to the first side of the interposer wafer in a first die region of the die regions using a first group of the first electrical connectors; attaching a stiffener structure to the first side of the interposer wafer adjacent the integrated circuit die, the stiffener structure overlapping the first die region and a first scribe line region of the scribe line regions adjacent the first die region in a plan view, a second group of the first electrical connectors being interposed between the stiffener structure and the interposer wafer; encapsulating the integrated circuit die and the stiffener structure with a first encapsulant, a back side of the integrated circuit die being level with a first side of the first encapsulant; forming second electrical connectors on a second side of the interposer wafer, the second side of the interposer wafer being opposite to the first side of the interposer wafer; singulating the first die region of the interposer wafer from other die regions of the interposer wafer to form a stacked structure; and encapsulating the stacked structure with a second encapsulant, the second encapsulant extending along sidewalls of the stacked structure, the second encapsulant having a first surface and a second surface opposite the first surface, the first surface of the second encapsulant being level with exposed surfaces of the second electrical connectors.  
Claims 9-11 and 21-24 are allowed as being directly or indirectly dependent of the allowed independent base claim 8.

With respect to claim 25, the prior art of record fails to teach or suggest, a method comprising: forming a first electrical connector, a second electrical connector, and a third electrical connector on a first side of an interposer wafer; bonding an integrated circuit die to the first side of the interposer wafer using the first electrical connector; attaching a stiffener structure to the first side of the interposer wafer adjacent the integrated circuit die, wherein the second electrical connector is interposed between the stiffener structure and the interposer wafer; bonding a surface device to the first side of the interposer wafer using the third electrical connector, wherein the surface device is interposed between the integrated circuit die and the stiffener structure; encapsulating the integrated circuit die, the stiffener structure, and the surface device with a first encapsulant, wherein a first surface of the integrated circuit die is level with a first surface of the first encapsulant, and wherein the first surface of the integrated circuit die and the first surface of the first encapsulant face away from the interposer wafer; and dicing the interposer wafer and the stiffener structure to form a stacked structure.  
Claims 26-31 are allowed as being directly or indirectly dependent of the allowed independent base claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894